This is a petition for a writ of certiorari against the members of a commission, appointed by the governor, to erect a bridge between the cities of Pawtucket and Central Falls, brought by certain real estate owners and taxpayers of the said cities, who seek thereby to cause a record of the proceedings of said commission to be certified to this court in order that said proceedings may be reviewed and that the illegal actions of said commission may be quashed, in order that a contract entered into with one Frederick E. Shaw may be declared null and void.
The petition sets forth:
1. The names and qualifications of the petitioners.
2. A reference to Pub. Laws, cap. 499, passed at the January session, 1909, and the appointment and qualification of the respondents as commissioners thereunder.
3. The authority of the commissioners, under said act, to *Page 260 
determine the necessity for the reparation of an existing bridge connecting the cities of Pawtucket and Central Falls on North Main street, or for the building of a new bridge at that location; and upon the determination of such necessity, to adopt suitable plans for such reparation or construction and plans for approaches and abutments and for raising or lowering the grade of the highways leading thereto.
4. The ignorance of the petitioners concerning the commissioners' determination as to the necessity for reparation of the existing bridge.
5. That the commission caused an advertisement to be published.
6. That the commission did determine upon building a new bridge, and did issue a certain proposal for building a bridge, with contract and specifications attached thereto; and have adopted said plans and specifications as suitable plans for such new construction.
7. The history and description of the highways leading to said bridge in Pawtucket and Central Falls.
8. That the plans adopted by the commission provide for a bridge, to be fifty feet wide, and for widening the river.
9. That, to build a bridge as provided for in said plans and specifications, it will be necessary to take or use land not now used for highway purposes.
10. That the power to widen highways is in the board of aldermen of said cities.
11. That there are no provisions in said act for widening the streets or the bridge, or to take land for such purpose.
12. That the contract has been awarded to Frederick E. Shaw, who is proceeding to construct the new bridge, and that the act of the commission in adopting said plans and in awarding the contract to Shaw is null and void.
13. That in said plans there is a provision for the building of a temporary foot-bridge, which is illegal and void.
14. That in said proposal there was a provision that each bid must be accompanied by a bond or certified check. *Page 261 
15. That the commissioners improperly received the bid of the McKinnon Construction Company without approving the bond, when said bond was not satisfactory.
16. That four parties bid under said proposal, whereof the bid of the Sperry Engineering Company was the lowest and that of Frederick E. Shaw the highest.
17. The history of the Sperry Engineering Co., one of the bidders, and its ability and willingness to give bond.
18. That the Sperry Engineering Co. did furnish said commissioners evidence of its ability to perform the contract within the time specified.
19. An averment that the commissioners did grossly abuse their discretion by rejecting the bid of said Sperry Engineering Company and accepting the bid of Frederick E. Shaw, and that their acts of rejection and acceptance were without authority, illegal and void.
To this petition the respondents have filed the following motion to dismiss:
"And now comes the respondents Robert S. Franklin, Fred B. Lawton and Albert H. Langworthy, North Main Street Bridge Commission, and move that the petition for a writ of certiorari
filed by Fred E. Newell, et al., be denied and dismissed, and for reasons say:
"(1) That the petitioners have no interest in the subject matter of the controversy other than is held in common with any other taxpayer of the Cities of Central Falls and Pawtucket, as appears in and by their said petition.
"(2) That said petition is not brought in the name of the Attorney General, as appears in and by said petition.
"(3) That the act or acts of the respondents complained of are legislative or ministerial in their nature, and not judicial or quasi judicial as appears in and by said petition.
"(4) That this Honorable Court has no jurisdiction to review in these proceedings the acts complained of as set forth in the said petition, as in and by said Chapter 499 of the Public Laws such acts are left to the discretion of these respondents. *Page 262 
"(5) That these respondents are under no obligation to keep any record of their doings and proceedings, as appears by reference to Chapter 499 of the Public Laws of Rhode Island.
"(6) That Frederick E. Shaw, of the City and County of Providence, the person with whom these respondents have entered into a contract to erect a bridge at the site of the North Main Street bridge, is not a party to these proceedings, as appears in and by said petition.
"(7) That the petitioners are guilty of laches in bringing their said petition after these respondents, as commissioners aforesaid, have incurred liability and work has commenced on the contract entered into by them, as appears in and by said petition.
"(8) If it appears by said petition that said commissioners have exceeded their authority, the petitioners have an adequate remedy by injunction, and therefore certiorari will not lie.
                            "WM. B. GREENOUGH, "Attorney General.
                            "EDWARD D. BASSETT. "IRVING CHAMPLIN, "JAMES HARRIS, "Solicitors for Respondents."
The motion to dismiss has been treated as equivalent to a demurrer, which, for the purpose of questioning the sufficiency of the petition, admits all matters of fact therein set out. It is therefore necessary to confine our examination to the allegations of the petition, including so much of Pub. Laws, cap. 499, hereinbefore referred to, as is therein set forth, because it must stand or fall, as the case may be, in consequence of its own strength or weakness.
The petitioners, as owners of real estate and taxpayers in the cities to be connected by the proposed bridge, have a special interest in the subject-matter in controversy sufficient to enable them to petition for the writ, especially in a case like the present, where, as appears above, the attorney-general is one of the *Page 263 
solicitors for the respondent, under the provisions of Gen. Laws, cap. 17, § 4, which reads as follows: "SEC. 4. The attorney-general, whenever requested, shall act as the legal adviser of all state boards and commissions and the officers thereof, of all commissioners appointed by the general assembly, of all the general officers of the state, and of the state auditor, in all matters pertaining to their official duties, and shall institute and prosecute, whenever necessary, all suits and proceedings which they may be authorized to commence, and shall appear for and defend the above-named boards, commissions, commissioners, and officers, in all suits and proceedings which may be brought against them in their official capacity." This statute has received the interpretation of this court in the case of The Newport Police Commission, 22 R.I. 654. The same provisions are now contained in Gen. Laws, 1909, cap. 23, § 4.
There is no merit in either of the contentions that Frederick E. Shaw should be a party to the proceedings or that the petitioners have been guilty of laches in the premises.
By the third and eighth grounds of their motion to dismiss, the respondents deny the appropriateness of the remedy invoked by the petition, and present for our consideration the question whether the petition prays for the review of the judicial action of a public body exercising, under the law, judicial or quasi-judicial functions. See Greenough v. School Committee ofPawtucket, 27 R.I. 427.
Even if we assume for the purpose of this consideration, that the respondent commission is a board that may exercise judicial or quasi-judicial functions, the vital question still remains to be answered, — was it exercising such function in respect of the acts complained of in the petition? for, if it was not, thencertiorari will not lie. In the case of Greenough v. SchoolCommittee, supra, this court quoted with approval the words of Mr. Justice Field as to the distinction between a judicial and a legislative act: "The one determines what the law is and what the rights of the parties are with reference to transactions already had; the other prescribes what the law shall be in future cases arising under it. Wherever an act undertakes to determine *Page 264 
a question of right or obligation or of property as the foundation on which it proceeds, such act is to that extent a judicial one and not the proper exercise of legislative functions." We deduced therefrom the principle that judicial action is the determination of contested existing rights; while that which directed future action on the principle of policy or expediency is legislative. Tested by this standard, are the acts complained of judicial? Such acts are described in paragraphs numbered 5, 6, 12, 15, and 19, hereinbefore referred to, and consist of the publication of an advertisement; the determination to build a bridge; the issuance of a proposal for building the same, with contract and specifications attached, and the adoption of the plans as suitable for the purpose; the awarding of the contract for the building of the bridge to Frederick E. Shaw; the improper reception of a bid; the rejection of the bid of the Sperry Engineering Company and the acceptance of the bid of Frederick E. Shaw. There can not be even a colorable claim that any of these acts determined contested existing rights, with the possible exception of the last, viz.: the rejection of the bid of the Sperry Engineering Company; the acceptance of the bid of Frederick E. Shaw and the awarding of the contract to him. Such a claim was made in the case of Hammer v. Smith et al. (Supreme Court of Arizona, March 27, 1908), 94 Pac. Rep. 1121. The question raised in that case, upon demurrer to a petition for writ of certiorari, was whether the board of supervisors was exercising a judicial function in letting a contract for public printing, which the statutes required should be made with the best responsible bidder. The petitioner maintained that the board, in determining who of the respective bidders is the best responsible bidder, must exercise discretion and use judgment, and therefore that its action was judicial. But the court held: "That a function may be held to be judicial, it must be exercised in determining the merits of an issue. That there may be an issue either of law or of fact, there must be involved the interests, contending to some degree at least, of two or more parties. . . . In the case before us there is no issue, although there is demanded the exercise of both judgment and discretion in determining who *Page 265 
is the best responsible bidder. There is no issue because there is but one party in interest — the public. As against one another the bidders present an issue, but this issue is merely incidental. Its adjudication is not the ultimate. No bidder has a right to the contract. None has a right or privilege of any sort to be conserved by the board. To be a party to a judicial determination one must present as against his adversary a right or privilege to be maintained or denied. The discretion and judgment exercised in this matter are those of an agent seeking the best interest of his principal in letting a contract. They are executive discretion and judgment, not judicial. Illustrative cases are Tanner v. Nelson, 25 Utah, 226, 70 P. 984;People v. Board, 54 Cal. 375 (contra, Jacobson v. Board
(N.J. Sup.), 64 A. 609); Adleman v. Pierce, 6 Idaho, 294, 55 P. 658.
"The function exercised by the board of supervisors in this instance not being judicial, the action of the trial court in sustaining the demurrer and dismissing the proceeding was sound, and must therefore be affirmed."
The reasoning of the court is cogent and convincing and applicable to the case at bar. As the petition does not seek to review the judicial action of the commissioners, the motion to dismiss must be granted.
The petitioners have attempted to call in question the constitutionality of Pub. Laws, cap. 499, aforesaid. There is nothing in this petition that raises such a question and thereby necessitates an examination of the statute for the purpose of determining its constitutionality; and therefore we do not regard the question as properly raised in this proceeding, and decline to consider it. It is our duty, however unpleasant, to consider such question, when properly raised. But until the constitutionality of an act of the General Assembly has been directly brought in question, it is entitled to the benefit of the presumption of constitutionality. As is well stated in Cooley's Const. Lim. 7th ed. p. 231, II. "Neither will a court, as a general rule, pass upon a constitutional question, and decide a statute to be invalid, unless a decision upon that very point becomes necessary to the determination of the cause. `While *Page 266 
courts cannot shun the discussion of constitutional questions when fairly presented, they will not go out of their way to find such topics. They will not seek to draw in such weighty matters collaterally, nor on trivial occasions. It is both more proper and more respectful to a coordinate department to discuss constitutional questions only when that is the very lis mota.
Thus presented and determined, the decision carries a weight with it to which no extra-judicial disquisition is entitled.' In any case therefore, where a constitutional question is raised, though it may be legitimately presented by the record, yet if the record also presents some other and clear ground upon which the court may rest its judgment, and thereby render the constitutional question immaterial to the case, that course will be adopted, and the question of constitutional power will be left for consideration until a case arises which cannot be disposed of without considering it, and when consequently a decision upon such question will be unavoidable."
For the foregoing reasons, the petition must be denied and dismissed.